JONES, Senior Judge,
concurring:
I agree with Judge Felder except for two minor points which do not affect the result.
First, I do not believe appellant’s entreaty to Private Everett to tell no one about the fire, uttered as it was at the time of the incident and to a person who had no duty to report it, amounted to an attempt to obstruct justice. Such a statement would be expected from one who had just committed the offense and would not in my opinion raise a fair risk in the court members’ minds as to other misconduct. Additionally, there were no criminal proceedings pending, and no threats, force, bribes, promises or offers used, necessary elements of the offense of obstructing justice. United States v. Wysong, 9 U.S.C.M.A. 249, 26 C.M.R. 29 (1958); United States v. Daminger, 31 C.M.R. 521 (A.F.B.R.1961).
Second, I do not believe the statement made in the emergency room by appellant that “Varnado would be a casualty in the emergency room” amounted to a threat. I do not find such language under the circumstances to be an avowed present determination of intent to injure. It is too vague and uncertain. Cf. United States v. Jenkins, 9 U.S.C.M.A. 381, 26 C.M.R. 161 (1958).